    Case 1:19-cv-01583-MN Document 1 Filed 08/26/19 Page 1 of 8 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE



Aristors Licensing LLC,                                      Case No. ________________
       Plaintiff,                                            Patent Case
       v.                                                    Jury Trial Demanded
Blackberry Corporation,

       Defendant.



                           COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Aristors Licensing LLC ("Aristors"), through its attorneys, complains of

Blackberry Corporation ("Blackberry"), and alleges the following:

                                                PARTIES

       1.      Plaintiff Aristors Licensing LLC is a corporation organized and existing under the

laws of Texas that maintains its principal place of business at 6205 Coit Rd, Ste 300-1020,

Plano, TX 75093-4362.

       2.      Defendant Blackberry Corporation is a corporation organized and existing under

the laws of Delaware that maintains its principal place of business at 5000 Riverside Dr Ste 100,

Irving, TX 75039.

                                             JURISDICTION

       3.      This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.

       4.      This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).



                                                1
    Case 1:19-cv-01583-MN Document 1 Filed 08/26/19 Page 2 of 8 PageID #: 2



        5.      This Court has personal jurisdiction over Defendant because it has engaged in

systematic and continuous business activities in this District, and is incorporated in this District's

state. As described below, Defendant has committed acts of patent infringement giving rise to

this action within this District.

                                                VENUE

        6.      Venue is proper in this District under 28 U.S.C. § 1400(b) because Defendant has

committed acts of patent infringement in this District, has an established place of business in this

District, and is incorporated in this District's state. In addition, Aristors has suffered harm in this

district.

                                          PATENTS-IN-SUIT

        7.      Aristors is the assignee of all right, title and interest in United States Patent Nos.

8,013,734 (the "'734 Patent"); 8,665,089 (the "'089 Patent"); (collectively the "Patents-in-Suit");

including all rights to enforce and prosecute actions for infringement and to collect damages for

all relevant times against infringers of the Patents-in-Suit. Accordingly, Aristors possesses the

exclusive right and standing to prosecute the present action for infringement of the Patents-in-

Suit by Defendant.

                                           The '734 Patent

        8.      The '734 Patent is entitled "Personal safety mobile notification system," and

issued 9/6/2011. The application leading to the '734 Patent was filed on 1/28/2008, which

ultimately claims priority from provisional application number 60/930,093, filed on 5/14/2007. A

true and correct copy of the '734 Patent is attached hereto as Exhibit 1 and incorporated herein by

reference.

        9.      The '734 Patent is valid and enforceable.




                                                   2
    Case 1:19-cv-01583-MN Document 1 Filed 08/26/19 Page 3 of 8 PageID #: 3



                                          The '089 Patent

       10.     The '089 Patent is entitled "Personal safety mobile notification system," and

issued 3/4/2014. The application leading to the '089 Patent was filed on 2/7/2011. A true and

correct copy of the '089 Patent is attached hereto as Exhibit 2 and incorporated herein by

reference.

       11.     The '089 Patent is valid and enforceable.

                         COUNT 1: INFRINGEMENT OF THE '734 PATENT

       12.     Aristors incorporates the above paragraphs herein by reference.

       13.     Direct Infringement. Defendant has been and continues to directly infringe one

or more claims of the '734 Patent in at least this District by making, using, offering to sell, selling

and/or importing, without limitation, at least Blackberry's AtHoc system (among the "Exemplary

Blackberry Products") that infringe at least exemplary claims 1 of the '734 Patent (the

"Exemplary '734 Patent Claims") literally or by the doctrine of equivalence. On information and

belief, numerous other devices that infringe the claims of the '734 Patent have been made, used,

sold, imported, and offered for sale by Defendant and/or its customers.

       14.     Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary '734 Patent Claims, by having its employees internally

test and use these Exemplary Products.

       15.     The service of this Complaint upon Defendant constitutes actual knowledge of

infringement as alleged here.

       16.     Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

for sale, market, and/or import into the United States, products that infringe the '734 Patent. On

information and belief, Defendant has also continued to sell the Exemplary Blackberry Products




                                                  3
    Case 1:19-cv-01583-MN Document 1 Filed 08/26/19 Page 4 of 8 PageID #: 4



and distribute product literature and website materials inducing end users and others to use its

products in the customary and intended manner that infringes the '734 Patent. Thus, on

information and belief, Defendant is contributing to and/or inducing the infringement of the '734

Patent.

          17.    Induced Infringement. Defendant actively, knowingly, and intentionally has

been and continues to induce infringement of the '734 Patent, literally or by the doctrine of

equivalence, by selling Exemplary Blackberry Products to their customers for use in end-user

products in a manner that infringes one or more claims of the '734 Patent.

          18.    Contributory Infringement. Defendant actively, knowingly, and intentionally

has been and continues materially contribute to their own customers' infringement of the '734

Patent, literally or by the doctrine of equivalence, by selling Exemplary Blackberry Products to

their customers for use in end-user products in a manner that infringes one or more claims of the

'734 Patent.

          19.    Exhibit 3 includes charts comparing the Exemplary '734 Patent Claims to the

Exemplary Blackberry Products. As set forth in these charts, the Exemplary Blackberry

Products practice the technology claimed by the '734 Patent. Accordingly, the Exemplary

Blackberry Products incorporated in these charts satisfy all elements of the Exemplary '734

Patent Claims.

          20.    Aristors therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 3.

          21.    Aristors is entitled to recover damages adequate to compensate for Defendant's

infringement.

                              COUNT 2: INFRINGEMENT OF THE '089 PATENT




                                                   4
    Case 1:19-cv-01583-MN Document 1 Filed 08/26/19 Page 5 of 8 PageID #: 5



          22.   Aristors incorporates the above paragraphs herein by reference.

          23.   Direct Infringement. Defendant has been and continues to directly infringe one

or more claims of the '089 Patent in at least this District by making, using, offering to sell, selling

and/or importing, without limitation, at least the Exemplary Blackberry Products that infringe at

least exemplary claims 1 of the '089 Patent (the "Exemplary '089 Patent Claims") literally or by

the doctrine of equivalence. On information and belief, numerous other devices that infringe the

claims of the '089 Patent have been made, used, sold, imported, and offered for sale by

Defendant and/or its customers.

          24.   Defendant also has and continues to directly infringe, literally or under the

doctrine of equivalents, the Exemplary '089 Patent Claims, by having its employees internally

test and use these Exemplary Products.

          25.   The service of this Complaint upon Defendant constitutes actual knowledge of

infringement as alleged here.

          26.   Despite such actual knowledge, Defendant continues to make, use, test, sell, offer

for sale, market, and/or import into the United States, products that infringe the '089 Patent. On

information and belief, Defendant has also continued to sell the Exemplary Blackberry Products

and distribute product literature and website materials inducing end users and others to use its

products in the customary and intended manner that infringes the '089 Patent. Thus, on

information and belief, Defendant is contributing to and/or inducing the infringement of the '089

Patent.

          27.   Induced Infringement. Defendant actively, knowingly, and intentionally has

been and continues to induce infringement of the '089 Patent, literally or by the doctrine of




                                                  5
    Case 1:19-cv-01583-MN Document 1 Filed 08/26/19 Page 6 of 8 PageID #: 6



equivalence, by selling Exemplary Blackberry Products to their customers for use in end-user

products in a manner that infringes one or more claims of the '089 Patent.

        28.      Contributory Infringement. Defendant actively, knowingly, and intentionally

has been and continues materially contribute to their own customers' infringement of the '089

Patent, literally or by the doctrine of equivalence, by selling Exemplary Blackberry Products to

their customers for use in end-user products in a manner that infringes one or more claims of the

'089 Patent.

        29.      Exhibit 4 includes charts comparing the Exemplary '089 Patent Claims to the

Exemplary Blackberry Products. As set forth in these charts, the Exemplary Blackberry

Products practice the technology claimed by the '089 Patent. Accordingly, the Exemplary

Blackberry Products incorporated in these charts satisfy all elements of the Exemplary '089

Patent Claims.

        30.      Aristors therefore incorporates by reference in its allegations herein the claim

charts of Exhibit 4.

        31.      Aristors is entitled to recover damages adequate to compensate for Defendant's

infringement.

                                                 JURY DEMAND

        32.      Under Rule 38(b) of the Federal Rules of Civil Procedure, Aristors respectfully

requests a trial by jury on all issues so triable.

                                             PRAYER FOR RELIEF

WHEREFORE, Aristors respectfully requests the following relief:

       A.       A judgment that the '734 Patent is valid and enforceable;

       B.       A judgment that the '089 Patent is valid and enforceable;




                                                     6
   Case 1:19-cv-01583-MN Document 1 Filed 08/26/19 Page 7 of 8 PageID #: 7



      C.          A judgment that Defendant has infringed, contributorily infringed, and/or induced

                  infringement of one or more claims of the '734 Patent;

      D.          A judgment that Defendant has infringed, contributorily infringed, and/or induced

                  infringement of one or more claims of the '089 Patent;

      E.          An accounting of all damages not presented at trial;

      F.          A judgment that awards Aristors all appropriate damages under 35 U.S.C. § 284

                  for Defendant's past infringement, and any continuing or future infringement of the

                  Patents-in-Suit, up until the date such judgment is entered, including pre- or post-

                  judgment interest, costs, and disbursements as justified under 35 U.S.C. § 284 and,

                  if necessary, to adequately compensate Aristors for Defendant's infringement, an

                  accounting:

             i.      that this case be declared exceptional within the meaning of 35 U.S.C. § 285

                     and that Aristors be awarded its reasonable attorneys' fees against Defendant

                     that it incurs in prosecuting this action;

            ii.      that Aristors be awarded costs, and expenses that it incurs in prosecuting this

                     action; and

           iii.      that Aristors be awarded such further relief at law or in equity as the Court

                     deems just and proper.



Dated: August 26, 2019                 Respectfully submitted,

                                       /s/Stamatios Stamoulis
                                       Stamatios Stamoulis (No. 4606)
                                       800 N. West Street, Third Floor
                                       Wilmington, DE 19801
                                       Telephone: (302) 999-1540
                                       Facsimile: (302) 762-1688
                                       stamoulis@swdelaw.com


                                                     7
Case 1:19-cv-01583-MN Document 1 Filed 08/26/19 Page 8 of 8 PageID #: 8




                        Isaac Rabicoff
                        (Pro Hac Vice admission pending)
                        Rabicoff Law LLC
                        73 W Monroe St
                        Chicago, IL 60603
                        (773) 669-4590
                        isaac@rabilaw.com

                        Counsel for Plaintiff
                        Aristors Licensing LLC




                                    8
